DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 08 June 2021.
Claims 1 – 20 are pending.
Applicant’s remarks, with respect to claim objection, have been found persuasive.  Previous claim objections are hereby withdrawn.  However, Applicant’s remarks, with respect 35 U.S.C. §103, are not persuasive.  Therefore, 35 U.S.C. §103 rejections are maintained, and this Office Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 5, 8 – 9, 12 – 13, 16 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasimha (US 10296459) in view of Morris (US 20080086620).

Regarding claim 1, Jayasimha teaches
A method of identifying a home node of a data granule, the method performed by an information handling system (a local node) (local node = Fig. 7 socket X 702) that includes a processor (processor = Fig. 7 core 0 704) and a local memory (local memory = local L2 cache) accessible by the processor, the method comprising: (Jayasimha teaches socket X includes core 0 704 (see Fig. 7), where said core has direct access path to its own local L2 cache (see col 30 ln 49-50).)
(col 30 ln 49-50  Each processor core has a direct access path to its own local subset of the L2 cache 1604)
retrieving a global virtual address directory (global virtual address directory = Fig. 6B home agent map 650), wherein the global virtual address directory maps a plurality of shared virtual addresses to a plurality of nodes that include the local node (local node = socket X 702) and one or more remote nodes (one or more remote nodes = Fig. 7 socket Y 712, socket Z 720), wherein one of the remote nodes is the home node (home node = Fig. 7 socket Y (home) 712); (Jayasimha teaches accessing/retrieving home agent map 650 to identify home node (see col 10 ln 14-20), wherein said home agent map 650 identifies logical memory address range of respective socket/home agent (see Fig. 6B, col 9 ln 56-60).)
and wherein each of the plurality of nodes includes a network adapter (network adapter = Fig. 5 point-to-point interfaces 576, 586) that connects each of the plurality of nodes to a computer network (computer network = Fig. 5 chipset 590) that interconnects the plurality of nodes (Examiner is interpreting computer network as a component that interconnects multiple nodes (see spec Fig. 4 or 13).) (Jayasimha teaches point-to-point interface 576 (in socket X) connected to chipset 590, and point-to-point interface 586 (in socket Y) connected to same chipset 590 (see Fig. 5).)
col 10 ln 14-20  In operation, a CPU core, when issuing an RAO instruction to a given logical address, or a requester cache control circuit, when processing the RAO instruction, accesses home agent map 650 to determine a home agent (e.g., in a home socket), for example at block 804 (FIG. 8) or block 1004 (FIG. 10), to which to provide the RAO instruction;  col 9 ln 56-60  FIG. 6B illustrates a logical memory map identifying, for each of multiple logical memory ranges, a corresponding home agent (e.g., a caching agent and a memory agent in a home socket) mapped to the logical address range, according to some embodiments.)
receiving a selected shared virtual address (selected shared virtual address = logical cache line address A) that is included in the plurality of shared virtual addresses; 
directly retrieving, from the global virtual address directory, the home node associated with the selected shared virtual address; 
and accessing the data granule (data granule = addressed cache line) corresponding to the selected shared virtual address from the home node (Jayasimha teaches cache control circuit, in requester (Fig. 7 socket X), receiving RAO instruction to a cache line address (Fig. 7 address A) (see Fig. 8 block 800, col 11 ln 51-54) that is a logical address (see col 10 ln 14-20), and determining home socket/agent (Fig. 7 socket Y) by accessing home agent map 650 (see Fig. 8 block 804, col 12 ln 5-12, col 10 ln 14-20).  It is noted that said home socket/agent is determined by said home agent map (directly retrieving, from global virtual address directory, the home node).  Jayasimha further teaches said cache control circuit sending said RAO instruction to said home agent, where said home agent returns addressed cache line to said requester (see Fig. 8 block 806 and 810, col 12 ln 13-21).)
(col 11 ln 51-54  At 800, the cache control circuit in a requester socket receives an RAO instruction to a cache line address generated by a requester central processing unit (CPU) core in the requester socket;  col 10 ln 14-20  In operation, a CPU core, when issuing an RAO instruction to a given logical address, or a requester cache control circuit, when processing the RAO instruction, accesses home agent map 650 to determine a home agent (e.g., in a home socket), for example at block 804 (FIG. 8) or block 1004 (FIG. 10), to which to provide the RAO instruction;  col 12 ln 5-12  At 804, the requester cache control circuit determines a home agent in a home socket for the cache line addressed by the RAO destination. In some embodiments, a mapping is stored in memory and is accessed to map the cache line address to a particular "home socket." An embodiment of determining the home agent (home socket) for an addressed cache line is illustrated and discussed with respect to FIG. 6B;  col 12 ln 13-20  At 806, the requester cache control circuit provides a request for ownership (RFO) of the addressed cache line to the home agent (home socket), the RFO complying with a cache coherency protocol. At 810, the requester cache control circuit receives acknowledgement and the addressed cache line from the home agent. At 812, the requester cache control circuit performs the RAO instruction operation on the received cache line atomically and with memory ordering semantics as determined by the underlying architecture)

As previously noted in claim 1, Jayasimha teaches multiple logical address range (plurality of shared virtual addresses), each mapped to corresponding one of plurality of plurality of nodes) (see claim 1 “wherein the global virtual address directory maps a plurality of shared virtual addresses to a plurality of nodes that include the local node and one or more remote nodes”) but does not appear to explicitly teach
wherein the shared virtual addresses correspond to a plurality of memory addresses that are stored in a shared virtual memory comprising memory that is shared amongst the plurality of nodes

However, Morris teaches
and wherein [the] shared virtual addresses (shared virtual addresses = distributed virtual address) correspond to a plurality of memory addresses that are stored in a shared virtual memory (shared virtual memory = distributable virtual address space) comprising memory that is shared amongst [the] plurality of nodes (Examiner is interpreting “shared virtual memory comprising memory that is shared amongst the plurality of nodes” to refer to shared virtual memory is made up of memory that is common/shared in the plurality of nodes (see spec Fig. 4)) (Morris teaches distributing virtual addresses of distributable virtual address space (DVAS) to network nodes, where said distributed virtual addresses are associated with physical memory locations of said network nodes (see ¶[7]).)
(¶[7]  Given that the home ID is not virtualized, distributed shared memory does not support a unified Distributable Virtual Address Space (DVAS). A DVAS includes a collection of virtual addresses that can be dynamically distributed among a plurality of network nodes. That is, the virtual addresses are movable among the nodes allowing a virtual address from the DVAS to be associated with a physical memory location of any node.)
In view of Morris, Jayasimha is modified such that said multiple logical address range (plurality of shared virtual addresses) (mapped to corresponding one of said plurality of sockets (plurality of nodes)) are distributed from distributable virtual address space, wherein said multiple logical address range are associated with physical memory locations of said plurality of sockets.

Jayasimha and Morris are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Jayasimha in the manner described supra because usage of unified distributable virtual address space (DVAS) allows for virtual addresses (within said DVAS) to be easily transferred, thus improving efficiency and performance (Morris, ¶[7]). 

Claim 9 is the system claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Jayasimha also teaches
An information handling system (a local node) (local node = Fig. 7 socket X 702) comprising: 
one or more processors; (one or more processors = Fig. 7 core 0 704, core 1 706)
a local memory (local memory = local L2 cache) coupled to at least one of the processors; (Jayasimha teaches socket X includes core 0 704 (see Fig. 7), where said core has direct access path to its own local L2 cache (see col 30 ln 49-50).)
a network interface adapter (network interface adapter = Fig. 5 point-to-point interface 576) that connects the local node to one or more remote nodes over a computer network (computer network = Fig. 5 chipset 590); (Examiner is interpreting computer network as a component that interconnects multiple nodes (see spec Fig. 4 or 13).)  (Jayasimha teaches point-to-point interface 576 (socket X) connected to chipset 590 which is also connected socket Y (see Fig. 5).)
(col 30 ln 49-50  Each processor core has a direct access path to its own local subset of the L2 cache 1604))

Morris also teaches
and a set of computer program instructions stored in the local memory and executed by at least one of the processors in order to perform actions comprising: (Morris teaches implementation of a process by processor executing instructions in computer readable medium that is used by said processor (see ¶[54]).)
(¶[54]  The process as illustrated in FIG. 5 can operate as executable instructions of a computer program for using a distributable virtual address space shared between a plurality of network nodes. The instructions can be embodied in any computer readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer based system, processor containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions)
In view of Morris, Jayasimha is modified such that core (processor) executes instructions in L2 cache (local memory) that said core has direct access to.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Jayasimha in the manner described supra because it is applying Morris’s known technique (process implementation using processor executing instructions in memory that is used by said processor) to execution of process in Jayasimha ready for improvement to yield predictable results of implementation of process on a processor (Morris, ¶[54]).

Claim 17 is the system claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Jayasimha also teaches
A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system (a local node), performs actions comprising (Jayasimha teaches converting, by instruction converter in processor (see col 35 ln 31-35), program in high level language to x86 instructions that is executed by x86 core of said processor (see col 35 ln 43-47), where Fig. 19 shows code/program stored in storage 1928.)
(col 35 ln 31-35  The instruction converter may be implemented in software, hardware, firmware, or a combination thereof. The instruction converter may be on processor, off processor, or part on and part off processor;  col 35 ln 43-47  FIG. 22 shows a program in a high level language 2202 may be compiled using an x86 compiler 2204 to generate x86 binary code 2206 that may be natively executed by a processor with at least one x86 instruction set core 2216)

Regarding claim 4, Jayasimha in view of Morris teach the method of claim 1, where Jayasimha further teaches
wherein the home node (home node = Fig. 7 socket Y (home)) is a remote node from the local node (local node = Fig. 7 socket X), (Jayasimha teaches socket Y is external/remote from socket X (see Fig. 7).)
and wherein the data granule (data granule = addressed cache line) is stored in a local address of the remote node (remote node = Fig. 7 socket Y (home)) (Jayasimha teaches address A is in logical memory partition mapped to socket Y (see col 4 ln 8-13), wherein said socket Y accesses the addressed cache line in its cache hierarchy (see col 4 ln 25-29).)
(col 4 ln 8-13  FIG. 1A illustrates an embodiment supporting RAO instructions in a multi-socket system in which socket (Requester) X 102 (the requester socket) wishes to execute an RAO instruction to a memory address A, which lies in in a logical memory partition mapped to Socket Y (Home) 104;  col 4 ln 25-29  Socket Y (Home) 104 then accesses the addressed cache line, either in its cache hierarchy or from physical memory, performs the RAO operation on the addressed data, and acknowledges completions by providing an ACK back to the Socket X (Requester) 102 at 108)

Claim 12 is the system claim corresponding to the method claim 4 and is rejected under the same reasons set forth in connection with the rejection of claim 4.

Regarding claim 5, Jayasimha in view of Morris teach the method of claim 1, where Morris further teaches
identifying a change to an owner of [the selected] shared virtual address; 
and updating [the global] virtual address directory based on the change to the owner (Morris teaches remapping virtual address from second network node to first network node and updating database 412 based on new mapping (see ¶[52]), wherein said database 412 tracks mapping/bindings between virtual addresses and network nodes (see ¶[46]).)
(¶[52]  At block 506 of process 500 a message including mapping information is transmitted to is transmitted to at least one of the first network node and the second network node, allowing remapping the virtual address from the second physical memory location of the second network node to the first physical memory location of the first network node. For example, in one embodiment, the message is transmitted to the DMM 208 of the first network node 202 in system 400. The mapping information identifies the second network node 214 as the mapped network node. The DMM 208 of the first network node 202 sends a message to the DMM 224 to cause the memory management system of the second network node 214 to unmap/unbind the virtual address. The DMM 224, in the embodiment, sends a message to the DMM 208 of the first network node 202 where the message includes an indication that the virtual address may be mapped/bound to the first network node 202. The DMM 208 of the first network node 202, then manages the mapping of the virtual address to the first physical memory location 204 as previously described. At least one of the DMM 208 or the DMM 224 sends a message to the DMMS/DMBS 408 received by the message handler 410 which updates the database 412 based on the new mapping;  ¶[46]  The message handler 410 receives the message including the map/bind request and identifies the network node mapped and/or bound to the virtual address using a virtual address/network node association database 412, which tracks mappings/bindings between virtual addresses and network nodes)
In view of Morris, Jayasimha is modified such that when logical cache line address A (shared virtual address) is remapped from one home node to another, updating said home agent map (global virtual address directory) with new mapping.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Jayasimha in the manner described supra because usage of unified distributable virtual address space (DVAS) allows for virtual addresses (within said DVAS) to be easily transferred, thus improving efficiency and performance (Morris, ¶[7]).

Claim 13 is the system claim corresponding to the method claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.
Claim 19 is the computer program product claim corresponding to the method claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.

Regarding claim 8, Jayasimha in view of Morris teaches the method of claim 1, where Jayasimha further teaches
providing an entry in the global virtual address directory (global virtual address directory = home agent map 650), wherein the entry further comprises: 
a range of the plurality of shared virtual addresses, wherein a first address in the range has a first home node, and wherein a second virtual address in the range has a second home node (Jayasimha teaches that home agent map 650 identifies logical address range 1 for home socket 1 and logical address range for home socket 2 (see Fig. 6B, col 9 ln 60-67).)
(col 9 ln 60-67  As shown, home agent map 650 identifies socket 1 652 as the home agent (e.g., in a home socket) for logical address range 1 654, socket 2 656 as the home agent (e.g., in a home socket) for logical address range 2 658, socket 3 660 as the home agent (e.g., in a home socket) for logical address range 3 662, and socket 4 664 as the home agent (e.g., in a home socket) for logical address range 4 666.)

Claim 16 is the system claim corresponding to the method claim 8 and is rejected under the same reasons set forth in connection with the rejection of claim 8.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jaysimha in view of Morris, and further in view of Yonezawa (US 20130232296).

Regarding claim 2, Jayasimha in view of Morris teach the method of claim 1 but do not appear to explicitly teach
wherein a metadata corresponding to the data granule includes a tag indicating whether the data granule is stored in a physical address page

However, Yonezawa teaches
a metadata corresponding to [the] data granule includes a tag indicating whether the data granule is stored in a physical address page (Yonezawa teaches translation table (metadata), that registers correspondence between cluster address and physical address of block in which data is stored, further includes presence/absence flag (tag) indicating whether said data is present (see ¶[50]).)
(¶[50]  As shown in FIG. 2, the address translation table 21 managed in the RAM 20 registers therein a correspondence between a cluster address of an LBA, a storage location ( physical address: for example, block number+intra-block storage location) in the NAND 10 in which cluster data is stored, and a data presence/absence flag indicating whether data is present in the cluster.)
In view of Yonezawa, Jayasimha as modified is modified such that translation table of said addressed cache line (data granule) further includes presence/absence flag to indicate whether data is present in physical address of block.

Jayasimha, Morris and Yonezawa are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Carter in the manner described supra because it is applying Yonezawa’s known technique (usage of presence flag, in translation table, to indicate whether data is present) to addressed cache line of Carter ready for improvement to yield predictable result of data tracking (Yonezawa, ¶[50]).

.

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaysimha in view of Morris, and further in view of O’Krafka (US 20090240869).

Regarding claim 3, Jayasimha in view of Morris teach the method of claim 1, where Jayasimha further teaches
wherein the selected shared virtual address (shared virtual address = logical cache line address A) is received from a process (Examiner notes that this limitation, while cited in preamble, is given patentable weight because said limitation further modifies shared virtual address recited in the body of claim 3.) (Jayasimha teaches RAO instruction to a cache line address is generated by core of requester socket X (see col 11 ln 51-54), wherein, as previously noted in claim 1, said cache line address is logical address A (see Fig. 7 address A of RAO and col 10 ln 14-20).  It is noted that said RAO instruction is received from a step/process that generated said RAO instruction.)
(col 10 ln 14-20  At 800, the cache control circuit in a requester socket receives an RAO instruction to a cache line address generated by a requester central processing unit (CPU) core in the requester socket;  col 10 ln 14-20  In operation, a CPU core, when issuing an RAO instruction to a given logical address, or a requester cache control circuit, when processing the RAO instruction, accesses home agent map 650 to determine a home agent (e.g., in a home socket), for example at block 804 (FIG. 8) or block 1004 (FIG. 10), to which to provide the RAO instruction)

As previously noted in claim 1, Jayasimha in view of Morris teach accessing (retrieving) home agent map (global virtual address directory), receiving (receiving) RAO instruction to logical address A (shared virtual address), identifying (directly retrieving) home agent/socket (home node) from said home agent map, and returning (accessing) addressed cache line (data granule) from said home agent but do not appear to explicitly teach
determining that the data granule corresponding to the shared virtual address is not located in the local memory, wherein the retrieving of the global virtual address directory, the receiving, the directly retrieving, and the accessing are performed in response to the determination

However, O’Krafa teaches
determining that [the] data granule (data granule = object) corresponding to [the shared] virtual address (virtual address = object address) is not located in [the] local memory, wherein [the] retrieving of [the global virtual address] directory (retrieving of directory = accessing/lookup directory), [the] receiving (receiving = object address is used/received in directory), [the] directly retrieving (directly retrieving = locating home node in directory), and [the] accessing (accessing = read object from home node) are performed in response to the determination (O’Krafa teaches when object is not found in object cache within action node 50, locating home node by looking up object address in directory and reading said object from home node (see Fig. 9, ¶[62], [64]).  It is noted that the steps of using/sending object address to lookup in directory in order to identify home node mirrors Jayasimha as modified’s steps of sending RAO directed to logical virtual address A that is used to identify home agent from home agent map and returning addressed cache line from said home agent.)
(¶[62]  When the object is not found in object cache 62, a miss occurs. The SDF locates the home node, such as by hashing the object identifier or looking up the object address in a table or directory. A message is sent over the interconnect to home node 52;  ¶[64]  SDF thread 58 is activated by an MPI_RCV event signaled when the MPI_message is received by home node 52. SDF thread 58 extracts the object identifier from the message and looks up the object identifier in the global cache directory of the home node. When the in-flash-memory copy of the object is not marked stale in the directory, the object is read from flash memory of home node 52. A MPI_SEND command is generated with the address or node identifier of the requesting action node 50. The object read from flash memory is sent over MPI 60 to action node 50)
In view of O’Krafka, Jayasimha as modified is modified such that accessing (retrieving) home agent map (global virtual address directory), receiving (receiving) RAO instruction to logical address A (shared virtual address), identifying (directly retrieving) home agent/socket (home node) from said home agent map, and returning (accessing) addressed cache line (data granule) from said home agent are all performed in response to said addressed cache line not found locally in memory of socket X (local node).

Jayasimha, Morris and O’Krafa are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Jayasimha supra because it is applying O’Krafka’s known technique (responsive to object not available locally, identifying home node by looking up object address in directory and retrieving said object from said home node) to accessing home agent map to identify home agent based on received logical address A in order to retrieve address cache line from said home agent of Jayasimha as modified ready for improvement to yield predictable result of miss processing (O’Krafka, ¶[62-64]).

Claim 11 is the system claim corresponding to the method claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.
Claim 18 is the computer program product claim corresponding to the method claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.

Claims 6 – 7, 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaysimha in view of Morris, and further in view of Baylor (US 5893922).

Regarding claim 6, Jayasimha in view of Morris teach the method of claim 1 and addressed cache line (data granule) is from socket Y (home) (home node) (see claim 1 “accessing the data granule corresponding to the selected shared virtual address from the home node”) but do not appear to explicitly teach
moving the data granule from the home node to a new home node, wherein the new home node is one of the plurality of nodes; 
and updating the global virtual address directory to reflect that the new home node is the home node of the data granule

However, Baylor teaches
moving [the] data granule (data granule = modified cache line) from [the] home node (home node = old dynamic home node) to a new home node (new home node = new home), wherein the new home node is one of [the] plurality of nodes (plurality of nodes = Fig. 1 nodes N1 to N3); 
and updating [the global virtual address] directory (directory = static home ) to reflect that the new home node is the home node of the data granule (Baylor teaches when dynamic home node is migrated from old dynamic home node to new home node, updating static home to said new home node (see col 5 ln 59-65, col 6 ln 57-61), wherein modified cache lines is pushed from said old dynamic home node to said new home node (see col 5 ln 66-col 6 ln 2).)
(col 5 ln 59-65  1. The old dynamic home node sends a copy of the directory for all the lines in the page to the new candidate home. 2. The new home stores the directory into its tables.  3. The static home node updates its entry for dynamic node;  col 6 ln 57-61  when said dynamic home node is to be migrated from node D.sub.x to node D.sub.y, sending the said directory from D.sub.x to D.sub.y, wherein said directory is deleted from D.sub.x, and wherein said static home node updates the identification of said dynamic home node from D.sub.x to D.sub.y;  col 5 ln 66-col 6 ln 2  The old dynamic home deletes the directory for the page. It may then push out any modified lines to the new dynamic home node and delete the page from its memory thereafter)
In view of Baylor, Jayasimha as modified is modified such that when socket Y (home) (home node) is migrated to new home node, updating home agent map 650 (global virtual address directory) to said new home node, wherein addressed cache line (data granule) (that is dirty) is pushed to said new home node.

Jayasimha, Morris and Baylor are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Jayasimha as modified in the manner described supra because dynamic migration of home node improves performance by reducing messages between nodes (Baylor, col 2 ln 10-15, col 5 ln 36-38).

Claim 14 is the system claim corresponding to the method claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6. 

Regarding claim 7, Jayasimha in view of Morris teach the method of claim 1 and addressed cache line (data granule) is from socket Y (home) (home node) (see claim 1 “accessing the data granule corresponding to the selected shared virtual address from the home node”) but do not appear to explicitly teach
identifying a change to the data granule, wherein the identified change is maintained in the global virtual address directory;
updating the global virtual address directory to reflect the change to the data granule; 
and communicating the update of the global virtual address directory to the plurality of nodes

However, Baylor teaches
identifying a change to [the] data granule (data granule = modified cache line), wherein the identified change is maintained in [the global virtual address] directory (directory = static home);
updating the [global virtual address] directory to reflect the change to the data granule; 
and communicating the update of the [global virtual address] directory to [the] plurality of nodes (plurality of nodes = Fig. 4 node A to node D) (Baylor teaches when dynamic home node is migrated new home node, updating static home to said new home node (see col 5 ln 59-65, col 6 ln 57-61), wherein modified cache lines is pushed to said new home node (see col 5 ln 66-col 6 ln 2).  Baylor further teaches informing node C (which is unaware of said new home node) of said new home node (see col 6 ln 12-19).)
(col 5 ln 59-65  1. The old dynamic home node sends a copy of the directory for all the lines in the page to the new candidate home. 2. The new home stores the directory into its tables.  3. The static home node updates its entry for dynamic node;  col 6 ln 57-61  when said dynamic home node is to be migrated from node D.sub.x to node D.sub.y, sending the said directory from D.sub.x to D.sub.y, wherein said directory is deleted from D.sub.x, and wherein said static home node updates the identification of said dynamic home node from D.sub.x to D.sub.y;  col 5 ln 66-col 6 ln 2  The old dynamic home deletes the directory for the page. It may then push out any modified lines to the new dynamic home node and delete the page from its memory thereafter;  col 6 ln 12-19  After B becomes the dynamic home, node C is still unaware of it (47). FIG. 4C--Node C now requests (51) node A for a line in the global page, as it thinks A is the dynamic home. Node A then forwards the request (52) to the dynamic home B, which sends the line data and informs C that the dynamic home is now B (53). Node C then updates its dynamic home information (54))
In view of Baylor, Jayasimha as modified is modified such that when new home node is selected, addressed cache line (data granule), that is dirty, is pushed to said new home node, wherein home agent map 650 (global virtual address directory) is updated to said new home node, and one of plurality of sockets (plurality of nodes) is also informed of said new home node.

Jayasimha, Morris and Baylor are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Jayasimha as modified in the manner described supra because dynamic migration of home node improves performance by reducing messages between nodes (Baylor, col 2 ln 10-15, col 5 ln 36-38).

Claim 15 is the system claim corresponding to the method claim 7 and is rejected under the same reasons set forth in connection with the rejection of claim 7. 
Claim 20 is the computer program product claim corresponding to the method claim 7 and is rejected under the same reasons set forth in connection with the rejection of claim 7.

Response to Remarks
FINAL.
Applicant’s alleges that prior art of record fails to disclose claim 1 because Jayasimha teaches a socket that i) is not information handling system but is CPU component within information handling system, and ii) does not have network communication ability (via network adapted) but has bus communication that is not analogous to network communication.  Examiner respectfully disagrees.  For i), Examiner notes that claim 1 recites information handling system as local node performing functions of claim 1, wherein said functions include, at least, accessing (handling) data granule (information) from home node.  Since Jayasimha teaches socket (local node) performing, at least, accessing data granule from home node (see claim 1 rejection supra), said socket is information handling system as recited in claim 1.  For ii), while it may be Applicant’s intent to exclude components connected to bus, claim 1 as recited is broad enough to encompass an interpretation that includes components connected to bus.  In claim 1, under broadest reasonable interpretation, network adapter refers to an interface that is used to connect to computer network (see spec Fig. 4), and computer network refers to a component that connects multiple nodes (see spec Fig. 4, Fig. 13).  Therefore, Jayasimha’s teaching of socket X’s (local node) point-to-point interface (network adapter) connected to chipset (computer network) that is also connected point-to-point interface of socket Y (home node) would read upon “and wherein each of the plurality of nodes includes a network adapter that connects each of the plurality of nodes to a computer network that interconnects the plurality of nodes”.
Applicant further alleges that Jayasimha’s sockets would not read upon Applicant’s claimed nodes because sockets are locations that provide connectivity for a single computer system (node).  It would appear that Applicant is intending for node to be computer system.  see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Examiner further notes that Applicant’s own disclosure discloses that node can be broadly interpreted as single unit (see spec ¶[85]). In view of this disclosure, Jayasimha’s socket would read upon node as recited in claim 1.  In addition, supporting reference Dice (US 20170220474) discloses that socket can indeed be interpreted as node (see Dice ¶[40]).
Applicant’s remarks for claim 1 also apply to claims 9 and 17.  Therefore, Examiner’s remarks for claim 1 also apply to claims 9 and 17.
Claims, dependent upon independent claims 1, 9 or 17, stand rejected because said independent claims stand rejected.

Additional Remarks
In the interest of compact prosecution, it is noted that even if Applicant amends node to computer system, said amendment would not render the claims allowable.  This is because existing prior art of record would be combined with Stevens (US 6336177) that teaches processing nodes interconnected through LAN/WAN (see Stevens Fig. 1A and corresponding paragraphs).  In particular, existing prior art of record would be applied to manage data sharing between processing nodes in Stevens.  Examiner suggests focusing on additional functions that would overcome prior art of record, instead of focusing on nodes.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHIE YEW/            Examiner, Art Unit 2139